United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-3318
                                    ___________

Paul Childress,                        *
                                       *
           Appellant,                  * Appeal from the United States
                                       * District Court for the
     v.                                * Western District of Missouri.
                                       *
Johnny Rinehart; Steven Leippert,      * [UNPUBLISHED]
                                       *
           Appellees.                  *
                                  ___________

                              Submitted: March 5, 2004

                                   Filed: March 24, 2004
                                    ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Paul Childress appeals the district court’s1 pre-service dismissal of his civil
rights action for lack of personal jurisdiction over defendants. Upon de novo review,
we conclude Childress failed to show that the exercise of personal jurisdiction would
comport with due process. See Stanton v. St. Jude Med., Inc., 340 F.3d 690, 693-94
(8th Cir. 2003) (standard of review; factors to consider in due process determination);



      1
       The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
Stevens v. Redwing, 146 F.3d 538, 543 (8th Cir. 1998) (plaintiff must make prima
facie showing of personal jurisdiction).

      Accordingly, we affirm.
                     ______________________________




                                      -2-